Raum, J., dissenting: The purpose behind the provisions of section 124 relied upon here was to protect a taxpayer who found himself with a war facility on his hands after the emergency period, where he had not yet fully recouped his basis with respect to such facility. No such circumstances exist here. As of June 7, 1945, petitioner had recovered his unamortized investment in the property. From that time forward, he had no interest in the property, and he had already recouped, taxwise, his entire basis. It is a distortion of the purpose for which section 124 was enacted to award petitioner the extraordinary benefits which the Court’s opinion bestows upon him, and no such result is required by the language of the statute. As Judge Opper points out, our decision in Ken-Bad Transmitting Tube Corporation, 10 T. C. 1217, calls for a similar disposition of the present case. True, the Ken-Rad case was reversed by the Court of Appeals in 180 F. 2d 940; but this Court has not accepted that reversal as a correct statement of the law (cf. American Coast Line v. Commissioner, 159 F. 2d 665, 668-669 (C. A. 2); Estate of William E. Edmonds, 16 T. C. 110, 117). The majority opinion herein carefully avoids any attempt to follow the decision of the Court of Appeals. Rather, it seeks to find a distinction between the cases, a distinction that is elusive and unconvincing. VaN FossaN, TURNER, and Opper, A/., agree with this dissent.